DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Margadoudakis (Pub # US 2016/0379205 A1).
Consider claim 1, Margadoudakis clearly shows and discloses a first electronic device configured to operate in conjunction with a second electronic device, the first electronic device (102, Fig, 1) comprising: a communicator; a display; and a processor configured to: establish a wireless communication with the second electronic device (100, Fig. 1) via the communicator [0061]; obtain a distance between the first electronic device and the second electronic device [0145-0146]; determine whether the obtained distance being greater than or equal to a critical value; when the obtained distance is greater than or equal to the critical value, determine whether 
Consider claim 3, Margadoudakis clearly shows and discloses the first electronic device, wherein the processor is further configured to, obtain the distance between the first electronic device and the second electronic device, based on a signal strength of the signal from the second electronic device [0146].
Consider claim 4, Margadoudakis clearly shows and discloses the first electronic device, further comprising a sensor configured to obtain information corresponding to a motion of the first electronic device, wherein the processor is further configured to, receive information corresponding to a motion of the second electronic device from the second electronic device, via the communicator; and in response to the information corresponding to the motion of the first electronic device indicating that the first electronic device is moving and the information corresponding to the motion of the second electronic device indicating that the second electronic device is not moving, transmit the notification message to the second electronic device [0081 and 0085].
Consider claim 5, Margadoudakis clearly shows and discloses the first electronic device, further comprising a sensor configured to obtain information corresponding to a motion of the first electronic device, wherein the processor is further configured to, in response to the information corresponding to the motion of the first electronic device indicating that the first electronic device is moving and the information corresponding to the motion of the second 
Consider claim 6, Margadoudakis clearly shows and discloses the first electronic devic, further comprising a sensor configured to obtain information corresponding to a motion of the first electronic device, wherein the processor is further configured to, transmit the notification message to the second electronic device, based on a result of comparing a moving direction of the first electronic device indicated by the information corresponding to the motion of the first electronic device to a moving direction of the second electronic device indicated by the information corresponding to the motion of the second electronic device [0093 and 0097].
Consider claim 7, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 1. Therefore, claim 7 has been analyzed and rejected with regards to claim 1 as set forth above.
Consider claim 9, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 3. Therefore, claim 9 has been analyzed and rejected with regards to claim 3 as set forth above.
Consider claim 10, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 4. Therefore, claim 10 has been analyzed and rejected with regards to claim 4 as set forth above.
Consider claim 11, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 5. Therefore, claim 11 has been analyzed and rejected with regards to claim 5 as set forth above.

Consider claim 13,  Margadoudakis clearly shows and discloses a non-transitory computer-readable medium having stored thereon instructions executable by a first electronic device (102, Fig, 1) to cause the first electronic device to perform: establishing a wireless communication with a second electronic device (100, Fig. 1) via a communicator [0064]; obtaining a distance between the first electronic device and the second electronic device [0145-0146]; determining whether the obtained distance is greater than or equal to a critical value; when the obtained distance is greater than or equal to the critical value, determining whether a user input comprising a touch pattern (passcode) which is related to a touch pattern designated to unlock the first electronic device is received on a display of the first electronic device; and based on the user input being received, transmitting a notification message including information regarding an attempt to unlock the first electronic device to the second electronic device via the communicator [0168 and 0170].
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, and 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/            Primary Examiner, Art Unit 2687